February 25, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
   ELEFTHERIOS KALDIS, A/K/A TED KALDIS, AND MONICA KALDIS,
                           Appellants

NO. 14-12-00542-CV                           V.

                     AURORA LOAN SERVICES, Appellee
                     ________________________________

        This cause, an appeal from the judgment in favor of appellee Aurora Loan
Services, signed, May 18, 2012, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order that the
portions of the judgment that address the appellants’ wrongful-foreclosure claims and
their related claims for declaratory relief are REVERSED and ordered severed and
REMANDED for proceedings consistent with this court’s opinion. Further, we
find no error in the remainder of the judgment and order it AFFIRMED. For good
cause, we order appellants, Eleftherios Kaldis, a/k/a Ted Kaldis, and Monica Kaldis,
jointly and severally, to pay one-half of all costs incurred in this appeal, and we
order appellee Aurora Loan Services to pay one-half of all costs incurred in this
appeal. We further order this decision certified below for observance.